UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7396



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM M. BRYSON, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (CR-01-240)


Submitted:   December 18, 2003            Decided:   January 16, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William M. Bryson, Jr., Appellant Pro Se. Mark C. Moore, Assistant
United States Attorney, Columbia, South Carolina; Regan Alexandra
Pendleton, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William M. Bryson, Jr., appeals from the district court’s

order denying his petition for a writ of mandamus in which he

sought an order from the district court directing his attorney to

provide him with a copy of the trial transcripts and with citations

to the record.    Because Bryson’s attorney has sent the transcripts

to Bryson, the district court properly denied the request for

mandamus relief.     See In re Beard, 811 F.2d 818, 826 (4th Cir.

1987) (stating that mandamus relief warranted only in extraordinary

circumstances).    Accordingly, we affirm the district court’s order

denying Bryson’s petition for a writ of mandamus. We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -